Citation Nr: 1449009	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  14-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment for care rendered by Capital Region Medical Center for the period of February 24, 2014 through February 25, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to reimbursement for medical expenses incurred at Capital Region Medical Center from February 24, 2014 through February 25, 2014.  The record reflects that the Veteran was admitted to Capital Region Medical Center on February 24, 2014 for sudden onset headache, slurred speech, and unsteady gait, which were subsequently diagnosed as a stroke.  The claims file reflects that the Veteran had Medicare Part A at that time and that his claim for reimbursement was denied due to coverage under his Medicare Part A insurance.  

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1727 (West 2002); 38 C.F.R. § 17.1002 (2014).  To be eligible for reimbursement for emergency care under this authority the Veteran must satisfy the following conditions: 

Specifically, under 38 C.F.R. § 17.1002 (2014) to be eligible for reimbursement under these provisions for a non-service-connected disorder, the veteran, in relevant part, must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility / provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Id. 

A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395c).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2014).  That is, the law and regulations specifically exclude payment under the Millennium Act if the Veteran had coverage under Medicare Part A.  In this instance, the record reveals that the Veteran has active private health care insurance in the form of Medicare Part A.  

The Board notes that 38 U.S.C.A. § 1725 was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  Under this amendment, a veteran may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) (West 2002)).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date.  Id. at (c)(1).  Under the amended provisions of the law, the Veteran may be entitled to reimbursement for any amount not covered by Medicare Part A.

Review of the claims file reflects only that the Veteran has coverage under Medicare Part A, and does not show whether his claim for reimbursement of medical expenses was submitted to Medicare, and if so, whether any of the claimed expenses were reimbursed.  Accordingly, the AOJ should contact the Veteran, the Centers for Medicare and Medicaid Services (CMS), and the Capital Region Medical Center to determine whether any of the expenses incurred because of the Veteran's February 24-25, 2014 hospitalization were submitted to and/or covered by Medicare Part A.

Additionally, it appears that a portion of the Veteran's outpatient treatment at Capital Region Medical Center was approved and paid for by VA.  Specifically, a February 2014 report of contact between VA and Capital Regional Medical Center indicated that the Veteran's entire episode of care from February 21, 2014 to February 25, 2014 was approved, but his hospitalization claim was subsequently denied because he had other insurance.  Additionally, a May 2014 clinical tracking record also indicated that payment for medical expenses for the Veteran's emergency room treatment from February 21, 2014 to February 24, 2014 had been approved on a different clinical tracking note.  As those records may contain information pertinent to the present matter, including medical opinions regarding the necessity of the treatment, when the Veteran could be safely transferred or discharged, and the feasibility of using a VA facility, those records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Contact the Centers for Medicare and Medicaid Services, Capital Region Medical Center, the Veteran, and any other indicated party to determine whether any of the expenses incurred because of the Veteran's February 24, 2014 to 25, 2014 hospitalization were submitted to and/or covered by his Medicare Part A insurance.

2.  Obtain and associate with the claims file any outstanding VA records related to the payment of emergency treatment services provided by the Capital Region Medical Center, to include the clinical tracking note approving payment of expenses at Capital Region Medical Center from February 21, 2014 to February 24, 2014.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



